Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory

Claims 1-19 are pending.
No claim is allowed.
Claims 8, 12-18 and 20 were rejected
Claims 1-7, 9-11 and 19 were withdrawn from consideration.

Response to Remarks

Applicant’s response to final office action filed on 01/29/2021 is acknowledged.  Applicant’s arguments were fully considered but were not found persuasive.  
In regards to the finality of action, Applicants amended the claims 07/21/2020 and the office action was revised and addressed the issues. 
All amended claims were not copied here. 
Amendments in claim 8:

    PNG
    media_image1.png
    168
    634
    media_image1.png
    Greyscale

Amendments in claim 12:

    PNG
    media_image2.png
    173
    638
    media_image2.png
    Greyscale

Specification does not describe a method for the treatment of cardiovascular disorders, renal disorders, lung disorders, and fibrotic disorders as claimed.  It does not describe administering a therapeutically effective amount of the combination of an sGC stimulator, sacubitril and an angiotensin All antagonist and also in each case the salts, solvates and solvates of the salts thereof to a human or animal in need thereof.
Figures 4 and 5 shows effect on heart rate, however, claims are drawn to various disorders. Specification does not described treatment of cardiovascular disorders, renal disorders, lung disorders, and fibrotic disorders by using elected sGC modulator of formula (29) and sacubitril-valsartan (labelled as LCZ).  (Triple combination).  

	Applicants argue that stages that measurement of blood pressure reduction and its undesired side effect of heart rate increase are very relevant to understanding whether a pharmacological product will treat chronic kidney disease. For these reasons, the scope of the diseases was within the possession of Applicant at the time of filing the application.  Applicant’s response appears to be incomplete, it does not address treatment of cardiovascular disorders, renal disorders, lung disorders, and fibrotic disorders as claimed
 Applicant argued that they “tested the triple combination of (1) the double combination of sacubitril and valsartan and (2an sGC modulator. The results are in the figures 4 and 5 which shows superior and surprising results. Figures 4 and 5 show these superior results. These figures show the reduction in mean arterial blood pressure and the reduced reflexive increase in heart rate with the triple combination when the compound of formula (29) is administered at 3 mg/kg (Figure 4) and at 1 mg/kg (Figure 5).   Figures 4 and 5 show these superior results. These figures show the reduction in mean arterial blood pressure and the reduced reflexive increase in heart rate with the triple combination when the compound of formula (29) is administered at 3 mg/kg 
Applicants also argued that the specification discloses p-38, line 28-41, line 2 guidance on dosages on p. 38, line 28 to page 41, line 2, which include the following the explicitly disclosed combinations of sGC stimulator or activator and sacubitril/valsartan (referred to as “LCZ”):    

    PNG
    media_image3.png
    214
    304
    media_image3.png
    Greyscale


At least because of this teaching on human dosages, and the heart rate and blood pressure effects in an in animal model reported in the examples and figures, the Applicant has shown it was in possession of the full scope of the claimed invention, as written description is defined in MPEP 2163.01-02.”  (Page 4 of the response).  

Examiner respectfully disagrees with the arguments because MPEP 2163.01-02 provides full explanation and guidance about written description and was cited in the office action.   In this case where is no description how to treat cardiovascular disorders, renal disorders, lung disorders, and fibrotic disorders.  Figures 4 and 5 shows effect on heart rate, however, claims are drawn to various disorders. Specification does not described treatment of cardiovascular disorders, renal disorders, lung disorders, and fibrotic disorders.   

MPE 2163.01-02 does not define written description as argued. See MPEP2163-Guidelines for the Examination of Patent Applications under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019]

A written description requirement issue generally involves the question of whether the subject matter of a claim is supported by [conforms to] the disclosure of an application as filed. If the examiner concludes that the claimed subject matter is not supported [described] in an application as filed, this would result in a rejection of the claim on the ground of a lack of written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or denial of the benefit of the filing date of a previously filed application.
2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
As written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
Therefore, for the reasons cited above claims 8, 12-18 and 20 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.   The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628